           Case 1:18-cr-00487-KPF Document 75 Filed 07/16/20 Page 1 of 1



                                                    MEMO ENDORSED
                                                      July 15, 2020

 Hon. Katherine Polk Failla
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007


                        Re:    United States v. Brent Borland, 18 Cr. 487 (KPF)


 Dear Judge Failla,

         I write to request a brief extension of the due date for Mr. Borland’s reply to the
 government’s July 8 response to our June 16 Supplemental Memorandum in Support of Mr.
 Borland’s argument that application of the "credit for loss" provision set forth in Application
 Note 3(E) (ii) to USSG § 2B1.1 applies in his case. I apologize for the late hour of this request,
 but during the last 24 hours we have experienced some communication difficulties with our
 client (given that everyone is working remotely) that have impeded completion of the
 memorandum, and we therefore respectfully ask for an additional two days to file our
 submission.

        The government consents to this request.

        Thank you for your consideration.
 .
                                                      Respectfully submitted,

                                                              /s/

                                                      Florian Miedel
                                                      Attorney for Brent Borland

 Cc:    All Counsel


Application GRANTED.                               SO ORDERED.



Dated: July 15, 2020
       New York, New York
                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
